Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1:
	line 8 delete --a portion of at least--, and
	line 10 delete --portion of the at least one--.
In claim 3:
	line 2 delete --a portion of at least one of the--,
	line 3 change "lateral sipe portions" to
	--a lateral sipe portion--, and
	line 4 change "another portion of the at least one of the lateral sipe portions"
	to --another lateral sipe portion--. 
In claim 4:
	line 1 change "the at least one of" to --each of--.
2)	Authorization for this examiner’s amendment was given in an interview with John P. Kong on 3-11-21.



3)	The following is an examiner’s statement of reasons for allowance:
	Japan 664 (JP 2012-035664) discloses a pneumatic tire having a tread comprising a block comprising at least one small groove 5 (sipe) wherein one end of the small groove 5 (sipe) has a width W1 smaller than a width W2 at the other end of the small groove 5 (sipe).
	Japan 807 (JP 01-204807) discloses a pneumatic tire having a tread comprising a block comprising a sipe 6 wherein the sipe 6 comprises alternating and connected circumferential components and axial components.
	As to claim 1, the prior art including Japan 664 and Japan 807 fail to render obvious modifying Japan 664's small groove 5 (sipe) such that, in addition to the sipe having a zigzag shape, "the lateral sipe portion is shorter and shallower than the longitudinal sipe portions" (emphasis added).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 12, 2021